Citation Nr: 1717984	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1999 to May 1999, March 2003 to February 2004, and July 2007 to August 2008. He had additional periods of service with the U.S. Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Portland, Oregon, Regional Office (RO). In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In February 2016, the Board remanded the appeal to the RO for additional action.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disorder as defined by 38 C.F.R. § 3.385.

2.  The Veteran does not have a current low back disorder.

3.  The Veteran does not have a current bilateral shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2016).

2.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

3.  The criteria for service connection for a bilateral shoulder disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a May 2009 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The May 2009 notice was issued to the Veteran prior to the June 2010 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as chronic diseases, hearing loss and arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b) (West 2014).

A.  Bilateral Hearing Loss

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  

In January 2017, the Veteran was afforded a VA audiological examination. He exhibited, pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
30
LEFT
20
15
25
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

The Veteran does not have hearing loss that meets the requirements for a current disability as stated in 38 C.F.R. § 3.385. Therefore, service connection is not warranted and the claim is denied.

B.  Bilateral Shoulder Disorder and Low Back Disorder

Service treatment records state that the Veteran was treated for a bilateral shoulder disability and that he reported low back complaints in service.

The Veteran reported at his June 2015 Board hearing that he had been told by a doctor that he had minor arthritis in his low back. The Veteran has not reported any current shoulder disorder.

There is no competent evidence of a current disability. There are no records to support the Veteran's assertion that he has arthritis in his low back. At his June 2015 Board hearing, the Veteran stated that he would provide VA with private treatment records supporting his claims. In March 2016, VA sent the Veteran a letter requesting he either send the private treatment records or complete an enclosed Authorization to Disclose Information form so VA could obtain the records from the private medical providers on his behalf. There is nothing in the record to indicate he ever sent the records to VA or completed the Authorization to Disclose Information form.

In a May 2016 Report of General Information, it was noted that there were no VA treatment records for the Veteran. Additionally, the Veteran was scheduled for VA examinations for his shoulders and back in August 2009, July 2011, December 2016, and January 2017. He failed to report for all four examinations. After he failed to report for the January 2017 examination, VA attempted to contact him four different times to reschedule. His voicemail box was full so no message could be left and he never answered.

The Courts have noted that duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran has not provided VA with any records indicating he has a current low back or shoulder disorder, he has not received any treatment for these disorders from VA, and he has failed to report for all examinations for these disorders. VA has made several attempts to obtain private treatment records and to conduct an examination to determine whether the Veteran has a current shoulder or back disorder but the Veteran has failed to comply. 

As there is no competent medical evidence indicating that the Veteran has a low back disorder or a bilateral shoulder disorder, service connection is not warranted and the claim is denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for a low back disorder is denied.





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


